Exhibit 10.130

 

CONSULTING AGREEMENT AMENDED ADDENDUM

 

This Consulting Agreement Amended Addendum is entered into effective as of
October 1, 2004, and is a supplement to, and modification of, that certain
Consulting Agreement (the “Original Agreement”) by and between F.Y.I.
Incorporated (n/k/a SOURCECORP, Incorporated) (the “Company”) and David
Lowenstein (“Consultant”), dated as of January 1, 2000.

 

1.             Fee Modification.  Effective October 1, 2004, in addition to the
fees contemplated by Section 2 of the Original Agreement, Consultant’s hourly
rate of $140 per hour for services Consultant performs at the request of, and on
behalf of, the Company, subject to the aggregate compensation limitation under
the Original Agreement of $250,000 for any calendar year, shall no longer be
capped at $1000 per day.  The proviso of Section 1 (which relates to activities
not subject to an hourly rate) of that certain Consulting Agreement Addendum
dated as of March 6, 2003 shall remain in effect.

 

2.             Governing Laws.  This Amended Addendum shall in all respect be
construed according to the laws of the State of Texas.

 

3.             Counterparts.  This Amended Addendum may be executed
simultaneously in two (2) or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument.

 

4.             Effect of Amended Addendum.  Except as specifically amended by
this Amended Addendum, all provisions of the Original Agreement remain in full
force and effect in accordance with their express terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended Addendum as of
the day and year first above written.

 

SOURCECORP, Incorporated

CONSULTANT

(f/k/a F.Y.I. Incorporated)

 

 

 

 

 

 

 

By:

/s/ Thomas C. Walker

 

/s/ David Lowenstein

 

Thomas C. Walker

David Lowenstein

 

Chairman and Chief Development Officer

 

 

--------------------------------------------------------------------------------